Case 1:21-cv-00473-ERK-PK Document 11 Filed 04/16/21 Page 1 of 1 PageID #: 33




99 Summer Street, 13th Floor
Boston, MA 02110
Tel. 617-357-5200
www.wagnerlawgroup.com



                                                   April 16, 2021
Filed by ECF
Magistrate Judge Peggy Kuo
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


         RE:         Johnna L. Ayres v. Robert J. Shiver et al.
                     Civil Action No. 1:21-cv-00473-ERK-PK
                     Communication with Chambers

Dear Magistrate Judge Kuo:

        The Wagner Law Group, P.C. represents the Plaintiff in this action. Defendants indicated
that they plan to file a Rule 12 motion. Counsel has conferred and jointly advise the court of the
following briefing schedule:

             •       Defendants to serve their Motion to Dismiss on or before Friday, May 14, 2021;
             •       Plaintiff to serve her Opposition to Defendants’ Motion to Dismiss on or before
                     Friday, June 18, 2021; and
             •       Defendants to serve their Reply and file the fully briefed motion on Friday, July 9,
                     2021.

        In light of the proposed briefing schedule and in interest of judicial economy, the parties
jointly request that the upcoming telephonic conference, scheduled for April 30, 2021, be
cancelled pending the outcome of the motion. No application for the relief sought herein has
previously been made. In addition, we request that discovery be stayed pending the outcome of
the motion.

         This letter application has been made with notice and consent of all parties.


                                                   Respectfully submitted,

                                                   David Gabor
                                                   David Gabor, Esq.
                                                   Counsel for Plaintiff

Cc: Isaac Myers III, Esq. by email only: Isaac@curlewlaw.com


{14254/A0603744.1}
